Citation Nr: 1506966	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  03-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for neck disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for an upper back disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Ms. E.
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2006, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

These matters were remanded by the Board in a March 2006 decision, and again in August 2008, along with claims for service connection for right hip disability and hypertension, and a claim for a total disability rating based upon individual unemployability (TDIU) prior to March 7, 2003.

In a November 2012 rating decision, RO granted service connection for degenerative joint disease of the right hip, status post total right his arthroplasty.  As this decision represents a full grant of the matter previously on appeal, it is no longer before the Board.  An August 2013 rating decision also awarded an earlier effective date of August 7, 2001, for the award of a TDIU-the day after the Veteran last worked.  Accordingly, the matter is also no longer before the Board.

In addition, the RO issued a statement of the case with respect to the issue of entitlement to service connection for hypertension, in accordance with the Board's remand instructions and Manlicon v. West, 12 Vet. App. 238 (1999).  As a timely Form 9, Appeal to the Board, is not of record, this matter is also not before the Board.  

With respect to the remaining remanded claims, the case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's electronic claims file reveals additional VA outpatient treatment records dated through December 2011, which have been reviewed by the AOJ and the Board in conjunction with the claims on appeal.  


FINDINGS OF FACT

1. A neck or upper back disability was not manifest during service and is not otherwise related to service. 

2.  Arthritis of the cervical spine was not manifest within one year of separation from service.

3.  A headache disability was not manifest during service and is not otherwise related to service. 

4.  A neck, upper back, and/or headache disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. A neck disability was not incurred in or aggravated during service, arthritis may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  An upper back disability was not incurred in or aggravated during service, arthritis may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  A headache disability was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2002 pre-rating letter and October 2004 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, Dingess notice was not provided until May 2006, also after the initial adjudication of the Veteran's claims.  However, the claims were it was thereafter readjudicated on a number of occasions, most recently in August 2013, thereby curing any timing defect. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as Social Security Administration records.

In addition, the Veteran was afforded VA examinations in various VA examinations to determine the etiology of the claimed neck, upper back and headache disability as instructed in the Board's August 2008 remand. While the Veteran was initially provided an examination in January 2009, the examiner did not address all the questions posed by the Board or provide any rationale for the conclusions reached.  The Veteran was subsequently examined in February 2013 The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

The Veteran was also afforded a Board hearing in February 2006. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

The Veteran's service treatment records document shrapnel injuries to the arms, pelvis, and left leg, and that he was treated for left knee chondromalacia.  There is no indication of complaint or treatment related to a neck, upper back, or headache disorder.  On September 1970 discharge examination, a spine and neurological examination was normal.

On the Veteran's August 2001 claim, the Veteran reported that he had pain in the low back and in turn, he experienced pain in the upper back and neck.  He also reported that he experienced headaches.

Social Security records reflect that the Veteran was determined to be disabled as of August 2001 with a primary diagnosis of osteoarthritis.

During the Veteran's February 2006 Board hearing, he expressed that he believed the claimed conditions were secondary to his service-connected disabilities.  He indicated that his upper back and neck pain was tied to his existing back issues, and that his headaches were related to his back and neck issues.

On VA examination in November 2006, the Veteran reported that he was unable to state when his cervical spine symptoms first onset, but he noted that it was while he was in service, when he was injured in Vietnam.  The examiner indicated that the Veteran did not complete this examination after a dispute with the examiner.  

On VA examination in January 2007, the Veteran presented for evaluation of headaches.  He stated that he developed headaches in the late 1960s when in service, but was unclear as to how they came about.  He related that his headaches began in the morning and lasted for 30-45 minutes at a time, occurring 1-2 times per month.  He had never been evaluated for headaches until 2002, at which time his treating physician told him that he had to take care of the Veteran's other health issues.  The examiner noted that review of the claims file revealed no entries regarding headaches.  The Veteran expressed that he felt that his headache might be related to tension or stress as he noticed that his shoulder and neck tended to tense up at the same time; however, he was unaware of any other exacerbations or remitting factors.  There was no history of head trauma.  He related that he had difficulty with degenerative arthritis, particular from the knees and lower spine, the latter in the form of spondylosis.  

After physical examination, the examiner noted that the Veteran had occasional muscle contraction headaches that he related back some 37 years, but he had never had a diagnosis.  The examiner noted that, as the Veteran was not taking any direct treatment for these, it sounded as though the headaches did not bother him to any great extent.

On VA examination in May 2007, the Veteran reported neck, hip, and headache pain related to his military service.  The Veteran reported that since 2002, he had thoracic pain which radiated up to the cervical region, and when really intense, resulted in an occipital headache.  During flare-ups, his neck locked and he had to relax and lay down for an hour until everything relaxed and his neck unlocked.  This occurred 1-2 times per month.   He described thoracic pain that radiated to the shoulder and neck without locking, which occurred several times per week.  

An x-ray of the cervical spine revealed mild reversal of the cervical lordosis at C2-C3 and 3-millimeter retrolisthesis at C3-4. X-ray of the thoracic spine revealed mild degenerative changes of the lower cervical spine.  

After physical examination, that examiner diagnosed degenerative arthritis of the thoracic and cervical vertebra.  With respect to whether these conditions would be related to service, he noted that he reviewed the Veteran's claim file, which indicated that he did not complain of any of these problems and there were no specific injuries to any of these while in service.  Therefore, he determined that it was less likely than not that the neck, upper back, and headache disorders are related to or caused by any injury or disease in service.

A January 2009 VA examination report indicates that the Veteran was injured in Vietnam when he sustained a blast from a mortar approximately 4 feet in front of his, which led to shrapnel wounds of the right and left upper extremity, bladder, and left lower extremity.  

The Veteran stated that he had no headaches in service and began to have headaches in approximately 1990.  He indicated that he experienced headaches intermittently with neck pain.  He did not have any head injury unless it came from the mortar injury in service.  As regards the claimed neck pain, the Veteran endorsed neck pain radiating from the cervical seven spinous process over to the right shoulder.  The examiner noted that the issue of the Veteran's upper back pain was likely another term for the same neck pain.

After physical examination, the examiner indicated that that the Veteran had a diagnosis of right cervical to vertex headaches for the past 19 years.  He also had neck pain contiguous with the origin of the headache region.  The examiner noted that the neck pain was likely from a cervical spine disorder.  He indicated that the cervical spine x-ray 2 years ago revealed that there was C3-4 retrolisthesis, meaning that the C4 nerve could be under slight pressure at the level of the opening foramina of the spine region from the left side.  

As to etiology, the examiner commented that the neck did reveal some arthritis changes of a degenerative nature.  His suspicion was that it is at least as likely as not that the cervical spine condition was related to the impact of the body slam with the mortar on his body.  There was no other history of an injury.  The examiner commented that the Veteran had restricted range of movement of the neck that was likely related to arthritis, which had an origin in the body slam after the mortar provided multiple shrapnel injuries in 1968.

The Veteran was again afforded VA examination in November 2009 pertaining to the claimed headaches. At that time, the Veteran reported that his headaches actually probably began in the 1980s.  While they only occurred 6-7 times per year, they were severe when they did occur.  He stated that the headache began as a "stress feeling" in the left trapezius region, and spread to the base of the neck and then up the neck through the occipital areas to the entire head or cranium.  

After physical examination, the examiner indicated that the headache description best fit that of muscle contraction headaches.  This type of headache could be multifactorial.  While was possible that some of the originated from his cervical spine condition, it would be speculative to presume that this was their sole cause, it was the examiner's opinion that it is not as least as likely as not that the headaches were caused by his cervical spine condition.

In an addendum opinion, the November 2009 VA examiner indicated that it less likely as not that the headache condition is related to any of the Veteran's service-connected conditions, to specifically include the low back and left knee disability.
The examiner noted that he based his opinion on the observation that the headaches best met the criteria for a muscle contraction headache condition, and the likelihood that such a headache is related to a musculoskeletal problem is one which would be likely to be in close proximity to the muscles in that area. He found no evidence in the claims file that suggested that those or his other service-connected conditions would have played such a role.  Also absent from the history he described was any indication of an association of his low back or hip to any temporal relationship to the headaches. 

A February 2013 VA examination report indicates that the examiner reviewed the claims file and found no service problems with the upper back or the neck, but there were records from 2007 forward of evaluation and diagnosis of neck and/or degenerative disc or joint disease which the Veteran related to either the upper back, the knees, or some service experience, but with no such opinion from the doctors who had seen him.

The Veteran related that he received injury from a mortar explosion in service, which caused him to fall and also led to shrapnel wounds.  He noted that the back and neck were not bad after the injury, but his left knee did hurt. Following service, he worked as an equipment driver and then as a trucker.   He had not sought treatment for the back or neck outside of one chiropractor treatment years ago, until he started treatment at the VA in 2002.  

The examiner noted a diagnosis of alleged neck trauma with mortar attack and osteoarthritis of the neck.  He noted that the Veteran contended that he had a current neck and upper back disability that is due to or the result of his service-connected lumbar spine and left knee disabilities.  The examiner also indicated that he reviewed the Veteran's service treatment records as well as VA examinations, including the January 2009 examination attempting to link the cervical spine disorder to the mortar attack.

The examiner opined that the claimed neck/upper back condition was less likely than not incurred in or caused by the claimed in-service injury or event or to the service-connected disabilities.  In so finding, the examiner noted that there was neither a charted nor other-than-Veteran directly observed attestation about trauma to the neck and upper back in service other than the incidental findings of spondylosis.  There was also no post-service evidence of a connection between the left knee, low back, or other service problems to the current upper back and neck complaints which would lead to a medically-based opinion that the claimed conditions were made worse by these disabilities, or caused by anything that happened in service.  Otherwise stated, the examiner determined that the neck and upper back condition was the usual progression of genetics, years of post-service hard work, and/or causes other than service.  

III.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The Board also notes that the Veteran has been awarded the Combat Action Ribbon and Purple Heart indicative of combat participation. Hence, to the extent the Veteran claims that his injuries to the neck and upper back were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.

A. Neck and Upper Back

As regards claimed upper back and neck disabilities, the record clearly establishes that the Veteran had been diagnosed with degenerative arthritis of the cervical spine. 

With respect to service connection for neck and upper back disabilities on a direct basis, the record does not document any upper back or neck complaints until 2001, when he filed his claim, and cervical spine degenerative changes were not diagnosed until 2007.  The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, neck or upper back pathology, to include arthritis, was not noted during service. In addition, characteristic manifestations sufficient to identify the disease entity was not noted during service or within one year of separation. 38 C.F.R. § 3.303. 

The Board acknowledges that there are competing opinions of record as to whether the Veteran's claimed upper neck/back disabilities had their onset in service.  While the January 2009 VA examiner related the Veteran's present-day complaints to in-service trauma, the May 2007 and February 2013 VA examiners found such a relationship less likely than not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the February 2013 VA examiner's opinion most probative. In so finding, the Board points out that the February 2013 opinion is supported by medical rationale and is consistent with the medical evidence of record.  Unlike the February 2013 examiner, the January 2009 VA examiner failed to address relevant the Veteran's service treatment records documenting no upper back or neck complaints after service and the lack of post-service evidence regarding the claimed disabilities until the 2001 claim.  

Moreover, the January 2009 examiner phrased his opinion in speculative terms, indicating that he "suspected" that the Veteran's cervical spine disability was at least as like as not related to in-service trauma. See Winsett v. West, 11 Vet. App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's upper back and neck disabilities and service weighs against the claims.

The Board has also considered the Veteran's statements to the effect that his neck and upper back complaints originated in service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  We specifically note that we accept that the appellant had in-service neck and upper back trauma during combat.  38 U.S.C.A. § 1154(b).  However, the issues of nexus and continuity are not controlled by 38 U.S.C.A. § 154(b).  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this case, his statements as to continuity of symptomatology are outweighed by the other evidence of record.  The separation examination report was normal with regard to the spine.  Normal findings are not consistent with his report of an in-service abnormality.  In addition, there were no complaints with regard to neck or upper back in in service or for many years thereafter.  The Veteran's claims file includes reports of VA examinations in 1981 and 1983, at which time the Veteran did not complain of upper back or neck pain, and no cervical spine disability was identified. 

The above evidence also reflects that arthritis was not noted, diagnosed or manifest within one year of separation. Therefore, entitlement to service connection for an upper back or neck disability is not warranted on a presumptive basis.

As regards the claim for service connection for service connection for an upper back or neck disorder on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's service and his service connected spondylosis or left knee disability.  The only pertinent medical opinion of record is that of the February 2013 VA examiner, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the left knee, low back, or other service-connected disability and the claimed neck/upper back disabilities that would indicate that such disabilities worsened or caused the neck an upper back problems. Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his upper back and neck disabilities are related to service or  his service-connected spondylolisthesis and left knee disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the February 2013 VA examination.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for neck and upper back disabilities. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Headaches

As regards the claim for service connection for headaches on a direct basis, the record does not document any headache complaints or disability until 2001, at the time the Veteran filed his claim. There is no indication of a diagnosis of headaches until 2007.  Again, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. at 365. 

None of the probative evidence supports a finding of a relationship between the Veteran's service and his headaches. The only opinion of record addressing the claim for service connection on a direct basis is that of the May 2007, who determined that such a relationship was less likely than not.

Thus, the only probative opinions of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

The Board has also considered the Veteran's statements to the effect that his headaches originated in service.  Again, the Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, his statements are outweighed by the other evidence of record.  The separation examination report noted normal findings.  Normal findings are not consistent with his report of an in-service abnormality.  In addition, there were no complaints with regard to headaches in service or for many years thereafter.  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service. Moreover, the Veteran's own report regarding the onset of his headaches has been inconsistent and varied from service, to the 1990s, to the 1980s. The Veteran's assertion of headache symptoms since service is self-interested and contradicted by other evidence, to include his own statements. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

As regards the claim for service connection for service connection for headaches on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's service and his service connected spondylosis or left knee disability.  The only pertinent medical opinion of record is that of the November 2009 VA examiner in the June 2010 addendum, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the left knee, low back, or other service-connected disability and the claimed headache disability. Thus, the only credible, probative opinion of record weighs against the claim on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his headaches are related to service or  his service-connected spondylolisthesis and left knee disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the May 2007 and November 2009/June 2010 VA examinations.

Finally, to the extent that the Veteran's headaches have been related to his neck/upper back complaints and cervical degenerative disease, the Board's denial of entitlement to service connection for these disabilities precludes entitlement to service connection for headaches as secondary to a neck or upper back disability. Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a headache disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for neck disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for an upper back disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for headaches, to include as secondary to service-connected disability, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


